Citation Nr: 1010052	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970 and from December 1973 to April 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  

A hearing on this matter was held before a Decision Review 
Officer (DRO) in July 2005.  A copy of the hearing transcript 
has been associated with the file.

In March 2007, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  As will be discussed below, the Board finds 
that another remand is necessary and, as such, the appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's March 2007 remand.  The remand 
directed that the agency of original jurisdiction (AOJ) 
schedule a comprehensive VA psychiatric examination to 
determine the nature and etiology of all psychiatric 
disorders that are present.  Review of the record shows that 
no such examination was scheduled.

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to assure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a 
remand is required to ensure that the orders of the Board's 
March 2007 remand are carried out.  

In this regard, the Board observes that the March 2007 remand 
noted that the Veteran contended that he has PTSD as a result 
of an alleged sexual assault by four sailors near the 
barracks on the submarine base in New London, Connecticut, in 
September 1966.  He testified to the DRO that the four 
sailors beat him up and sexually assaulted him.  He stated 
that they threatened his life if he informed anyone of the 
event.   Service medical records fail to show that such an 
assault occurred.  

The Veteran reported experiencing behavioral changes 
following the incident, specifically dropping out of 
submarine school in New London, Connecticut.  According to 
his personnel records, the Veteran was in New London, 
Connecticut from July 1966 to October 1966.  The records also 
indicate that he was a student, non-graduate during that 
time.  

Medical evidence includes VA consulting reports dated in 
March and April 2001.  The March 2001 psychiatric report 
indicated a diagnosis of PTSD from sexual trauma.  The April 
2001 psychological report noted PTSD symptoms, but no 
diagnosis.   The Veteran was enrolled in a trauma therapy 
clinic in July 2001.   
By a July 2005 letter, a licensed mental health counselor 
indicated that the Veteran has PTSD resulting from military 
sexual assault.  

Based on a review of the record as well as the laws and 
regulations governing PTSD claims based on in-service 
personal assault, the Board determined in March 2007 that a 
remand was necessary in order for the AOJ to schedule a 
comprehensive VA psychiatric examination to determine the 
nature and etiology of all psychiatric disorders that are 
present.  The Veteran has not been afforded such a VA 
examination.  Therefore, while the Board regrets the 
additional delay, a remand is necessary in order to ensure 
compliance with the March 2007 remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule a comprehensive 
VA psychiatric examination to determine the 
diagnoses of all psychiatric disorders that 
are present.  The physician should review 
the claims folder and a copy of this 
remand, and should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The diagnosis(es) 
must be based on examination findings, all 
available medical records, complete review 
of comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the current 
DSM-IV diagnostic criteria is required.  
The physician should reconcile any PTSD 
diagnosis based on an in-service stressor 
with the March 2001 VA consultant report 
and the July 2005 statement.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and etiology 
of any diagnosed psychiatric disorder as 
shown by the evidence of record, and in so 
doing, the examiner should attempt to 
reconcile the psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record, 
particularly with respect to prior 
diagnoses of PTSD.  Further, in line with 
the M21-1 provisions, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for the 
purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
